County Law Library — Book Disposal Under the terms of 20 Ohio St. 1208 [20-1208] (1968), a County Board of Law Library Trustees have me power to adopt rules and regulations for the disposition of certain volumes mat have become obsolete, outmoded and otherwise extraneous.  The Attorney General has had under consideration your letter of December 20, 1968, wherein you ask: "Does the Tillman County Board of Law Library Trustees have the power under the terms of 20 O.S. (1968 Supp.) Section 1208 to dispose of obsolete, outmoded, and otherwise extraneous volumes?" The powers of the law library trustees are set forth in 20 Ohio St. 1208 [20-1208] (1968): "First: To make an enforce all rules, regulations and by-laws necessary for the administration, government and protection of such library, and all property belonging thereto, or that may be loaned, devised, bequeathed or donated to the same." There is no specific provision for the disposition of any of the books or property belonging to the Board. In the absence, of any specific language, there cannot be read into the act language or purposes not there found, but such interpretation must be of words employed, if it can be reasonably done, as will, effectively accomplish the purpose of the statute.  The two words "administration" and "government" must be interpreted to answer your question.  The word "Administration" has been defined as managing or conduct of an office or employment, the performance of the executive duties of an institution. business, or the like. See Webb v. Frohmiller, 52 Ariz. 128, 79 P.2d 510, 514. In Greene v. Wheeler 29 F.2d 468, 469, (7th Cir. 1928), the court stated: "'Administration' means the act of administering, especially direction or oversight of any office, service or employment, etc., management of public affairs." The word "government" is a synonym of management and means control. See City of St. Louis v. Howard,119 Mo. 41, 24 S.W. 770, 771 (1893).  In State v. Neill, Mo.,397 S.W.2d 666, 669, (1966), the court defined the word "government" as follows: "The term `government' has been defined as the act or process of governing, authoritative direction or control, and the office, authority of functions of governing. To govern is to control the workings or operations of, and to determine, guide and regulate. Webster's Third New International Dictionary." From these definitions, and the reading of the entire act, Title 20 Ohio St. 1201 [20-1201] through 20 Ohio St. 1223 [20-1223] [20-1223] (1968), it must be concluded that the Legislature intended the Board to have broad powers in the operation, conduct, direction, control and management of the law library. Moreover, such powers were intended to be exclusive with the Board. It must be assumed that in the operation of a law library, certain volumes will become obsolete, outmoded and duplicitous, and through sound law library management practices these volumes should be disposed of. If not, the accumulations of such volumes could become burdensome, and make for inefficiency, thus defeating in part, the purpose of the act.  It must be concluded that the legislature, by granting broad powers for the administration and government of such libraries, that the Board of Trustees have the necessary power to dispose of certain unneeded volumes, subject to sound law library management practices. To hold otherwise, would in part defeat the manifest purpose of the act. It is the opinion of the Attorney General, that the Board of Law Library Trustees of Tillman County, may adopt rules and regulations for the disposition of certain volumes that have become obsolete, outmoded, and otherwise extraneous.  (Duane Lobaugh)